409 F.2d 568
Charles Edward NORTON, Appellant,v.UNITED STATES of America, Appellee.
No. 26047.
United States Court of Appeals Fifth Circuit.
March 27, 1969.

Horace T. Clary, Rome, Ga., for appellant.
Charles L. Goodson, U. S. Atty., Theodore E. Smith, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before JOHN R. BROWN, Chief Judge, THORNBERRY and MORGAN, Circuit Judges.
PER CURIAM:


1
Appellant was convicted by a jury of the offense of assault by force and violence to take the property of another, in violation of Section 2113(b), Title 18, United States Code. He now appeals from the sentence imposed after the jury verdict.


2
Although appellant failed to specify any alleged errors of the trial Court below, his argument and authority seem to question whether there was sufficient evidence presented by the Government to support the jury's verdict of guilty.1


3
We have carefully reviewed the record as presented and conclude that the evidence of the Government agents, together with the victim's testimony was sufficiently competent, substantial and relevant to support the verdict. Gilstrap v. United States (5 Cir., 1968) 389 F.2d 6; Moody v. United States (5 Cir., 1967) 377 F.2d 175.


4
Affirmed.



Notes:


1
 Under Rule 18 the Court has placed this case on the Summary Calendar for disposition without oral argument. See Floyd v. Resor, 5 Cir., 1969, 409 F.2d 714, n. 2